Title: C. W. F. Dumas to John Adams: A Translation, 23 March 1782
From: Dumas, Charles William Frederic
To: Adams, John



The Hague, 23 March 1782
Sir

This letter is only to confirm yesterday’s letter and the fact that everything is moving forward. This morning I saw the ambassador who treated me very graciously and with charming good humor. He thinks, as does our friend, that it would be appropriate for you to be here for a few days, not to take any action, but rather just to present yourself without any affectation.
A secret dispatch by a minister of the republic to a certain court gives them advice on behalf of its sovereign, not only because of the close interest he takes and will always take in matters regarding the republic, but also to say that nothing is expected from this so-called mediation, which will not result in anything and is an impossibility.
Permit me, sir, to thank Mr. Thaxter for his obliging letter sent to me by Mr. Harrison. My family and I much regret that he had so little time to spend here. We are all impatient here to see him Thaxter next month and to give and receive written proof of our friendship, as I do to your Excellency with sincere and respectful attachment, sir, from your very humble and very obedient servant

Dumas

